Citation Nr: 1209154	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and L. T.

ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 1995 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).  

In September 1996, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file. 

In August 2000, the Board remanded the claim for additional development.  In October 2008, the Board reopened the claim of service connection and remanded the claim for further procedural and evidentiary development.  No further action to ensure compliance with the Board's August 2000 or October 2008 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2011, the Board remanded the claim matter.  As a result of the remand further development is warranted.  The appeal is therefore REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In the supplemental statement of the case in May 2010, the AOJ held that there was clear and unmistakable evidence of a pre-existing subarachnoid hemorrhage resulting in a cognitive disorder, and that the preexisting condition was not aggravated by service.  





In making the determination, the AOJ cited the findings of a report of a VA examination in August 2005 with an addendum in October 2005, that a pre-existing subarachnoid hemorrhage was not aggravated by service. 

In September 2011, the Board remanded the matter for a determination, based on service treatment records, as to whether the Veteran actually had a pre-existing spontaneous subarachnoid hemorrhage.

In a supplemental statement of the case in October 2011, the RO determined that the Veteran did not have a pre-existing condition of a subarachnoid hemorrhage.  The RO then proceeded to deny the claim of service connection on a direct basis, on the grounds that the Veteran's symptoms in service were secondary to a personality disorder during service, and that there was no link between a current psychiatric, including a cognitive disorder, and service.  

As the medical opinion in August 2005 was based upon an inaccurate factual premise, the Veteran should be afforded a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any currently diagnosed psychiatric disorder had onset in service. 

In formulating the opinion, please consider the significant facts of the case, which are summarized below:  



The Veteran entered active duty service in March 1972; approximately two weeks after his 17th birthday.  

A service treatment record in April 1972 shows that the Veteran had been in a fight that day and was confused.  Subsequent service treatment records in 1972 document headaches and that the Veteran was to be followed by a social worker, and that if the Veteran's problems persisted he was to be recommended for an administrative discharge. 

On October 16, 1972, it was noted that the Veteran had been in an euphoric state for a week.  The Veteran had recently been AWOL and he was unhappy about being in Hawaii; and wanted to return to his parents in California.  The provisional diagnosis was acute "schizophrenic." The diagnosis after consultation was probable severe passive-aggressive personality with dissociative state.  

The Veteran was hospitalized at a military facility in Hawaii from October 19, 1972, to October 31, 1972, for depression and strange behavior.  The diagnosis was depressive reaction manifested by increasing depression, anorexia, preoccupation, and tendencies towards withdrawal. 

During the hospitalization, the Veteran was struck in the right eye by another patient.  The Veteran was taken to the emergency room for treatment, which consisted of ice to the affected area and application of a patch to the right eye. 



On October 31, 1972, the Veteran was transferred from Hawaii to a military facility in California, where he was admitted for continued inpatient psychiatric care from November, 3, 1972, to December 8, 1972.   

A hospital record in December 1972 shows diagnoses of reactive depression and immature personality.  The Veteran was returned to duty. 

On June 10, 1973, the Veteran passed out.  On regaining consciousness he reported that he had started becoming dizzy a week before, and that it had gotten progressively worse.  On examination the physician found nothing organically wrong.  Neurological functioning, including cerebellar functioning, was intact, and heart and lungs were clear.  When apprised of examination findings, the Veteran became belligerent.  He was then transferred to psychiatry with provisional diagnosis of schizophrenia.  

On June 14, 1973, the Veteran was referred from mental hygiene to neurology to rule out organic complications.  The neurologic examination found no evidence of disease.  The diagnosis was vascular type headaches.  

On mental status evaluation on June 25, 1973, the diagnosis was immature personality, manifested by somatic concerns, obstructionism, dependency, poor impulse control and lack of motivation. 



It was recommended that the Veteran be separated as unsuitable for military service. 

In August 1973, a Medical Board determined that the Veteran was unsuitable for further military service because of chronic character and behavior disorders. 

After service, in May 1993 the Veteran suffered head trauma when he fell out of a truck, resulting in a left frontal hematoma with interparenchymal bleeding, which was managed nonoperatively.  About a month later in June 1993, the Veteran was hospitalized again after he was hit over the head.  The pertinent diagnosis was post-concussive syndrome.  

On a VA neurological examination in September 1993, the Veteran gave a history of professional fighting with possible head injuries.  Examination found significant cognitive impairment suggestive of brain dysfunction.  Thereafter there was evidence of cognitive impairment (Long Beach VA: October 1993 (neuropsychological testing)); and a diagnosis of organic personality disorder with a history of head injuries (Long Beach VA: December 1993 (hospitalization for re-evaluation)). 

VA records in 1994 show a diagnosis of organic personality disorder in acute exacerbation. 

VA records in April 1996 show diagnoses of neuroleptic-induced acute acuesthesia and organic personality disorder.  


VA records in November 1997 show a diagnosis of organic personality disorder.  In December 1997, the diagnosis was organic brain syndrome.  In May 1999, the diagnosis was personality changes secondary to head injury. 

In March 1999 and in August 1999, a VA psychiatrist stated that the Veteran had suffered a traumatic brain injury in a vehicle accident and had exhibited symptoms of mania, disinhibition, and poor judgment since that time.  

VA records in 2000 show diagnoses of personality disorder, organic personality disorder, organic brain syndrome with depressive and anxious features, and depression and anxiety secondary to head injury. 

VA records in August 2001 show that the Veteran had recently been assaulted and he had sustained a head injury.  The diagnosis was mood disorder and behavioral problems secondary to head injury. 

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 



2.  After the above development, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


